            Case 3:20-cv-01671-JAM Document 1 Filed 11/05/20 Page 1 of 7




                        IN THE UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


REBECCA SANTORELLI,

       Plaintiff,
                                                           Civil Action No. 3:20-cv-1671
v.

HARTFORD LIFE AND ACCIDENT
INSURANCE COMPANY,

       Defendant.


         COMPLAINT FOR RECOVERY OF PLAN BENEFITS AND FOR THE
                 ENFORCEMENT OF RIGHTS UNDER ERISA

       Plaintiff, Rebecca Santorelli, makes the following representations to the Court for the

purpose of obtaining relief from Defendant’s refusal to pay long term disability (LTD) benefits

due under an ERISA employee benefit plans, and for Defendant’s other violations of the

Employee Retirement Security Act of 1974 (“ERISA”):

                                JURISDICTION AND VENUE

       1.      This Court’s jurisdiction is invoked pursuant to 28 U.S.C. § 1337 and 29 U.S.C. §

1132(e) (ERISA § 502(e)). Plaintiff’s claims “relate to” “employee welfare benefits plan[s]” as

defined by ERISA, 29 U.S.C. § 1001 et seq. and the subject Benefit Plan constitutes “plan[s]

under ERISA.”

       2.      The ERISA statute, at 29 U.S.C. § 1133, as well as Department of Labor

regulations, at 29 C.F.R. § 2560.503-1 provide a mechanism for administrative or internal appeal

of benefits denials. In this case, those avenues of appeal have been exhausted and this matter is

now properly before this court for judicial review.




                                                 1
            Case 3:20-cv-01671-JAM Document 1 Filed 11/05/20 Page 2 of 7




       3.       Venue is proper within the District of Connecticut pursuant to 29 U.S.C. §

1132(e)(2).

                                              PARTIES

       4.       Plaintiff, Rebecca Santorelli, (hereinafter “Plaintiff”), is currently and was at all

relevant times, a resident of Altamont, NY 12009.

       5.     Defendant Hartford Life and Accident Insurance Company (hereinafter

“Hartford”), is an insurance company authorized to transact the business of insurance in this

state, and may be served with process through CT Corporation System, 67 Burnside Avenue,

East Hartford, CT 06108.

       6.       Defendant Hartford is the party obligated to pay benefits and to determine

eligibility for benefits under Group Long Term Disability Policy No. GLT402924 held by

Amtrust Financial Services, Inc.

                                               FACTS

       7.       Plaintiff was employed by Amtrust Financial, Inc. as a Product Manager until

May 24, 2019.

       8.       By virtue of her employment, Plaintiff was enrolled in the Group Long Term

Disability Plan for employees of Amtrust Financial, Inc., which is an ERISA employee welfare

benefit plan (the “Plan”).

       9.       Benefits under the Plan are insured by Hartford under Group Long Term

Disability Policy No. GLT402924, issued by Hartford to Amtrust Financial, Inc.

       10.      Plaintiff is a participant or beneficiary of the Plan.

       11.      Plaintiff ceased active work due to a disability related to her medical conditions,

including Granulomatosis with Polyangiitis (formerly known as Wegener’s disease) with




                                                   2
            Case 3:20-cv-01671-JAM Document 1 Filed 11/05/20 Page 3 of 7




multisystem involvement, acute mucoid otitis, sinusitis, vasculitis (ANCA), and neuropathy on

May 24, 2019, while covered under the Plan.

       12.     Plaintiff has been and continues to be disabled as defined by the provisions of the

Plan and relevant policies.

       13.     Plaintiff filed an application for STD and LTD benefits under the Plan on or

around September 10, 2019 and was approved by Hartford for STD benefits on September 12,

2019. The same letter extended Plaintiff’s STD benefits through November 20, 2019.

       14.     At that time, Hartford supplied Plaintiff with information it required in order to

process her claim for LTD benefits.

       15.     On December 24, 2019 Hartford denied Plaintiff’s claim for LTD benefits based

on the report of a file reviewing physician who did not treat, speak to, or examine the Plaintiff.

       16.     Plaintiff’s counsel became involved on April 1, 2020.

       17.     Plaintiff’s counsel assisted Plaintiff in filing a timely appeal on June 15, 2020.

       18.     That appeal consisted of large amounts of medical records, a letter from Dr. Khoa

Ngo, a medical opinion form from Dr. Ngo, and a sworn statement from Dr. Ngo all of which

supported Plaintiff’s claim for disability benefits.

       19.     Plaintiff also submitted a Functional Capacity Examination (“FCE”) report dated

April 7, 2020 finding that Plaintiff can only tolerate three hours of sitting a day and two hours of

standing.

       20.     Hartford hired a second file reviewing physician, Dr. Kretzmann, who completed

a report on July 10, 2020, opining that the Plaintiff could work 40-hours per week with, among

others, the following restrictions: stand up to 15 minutes at a time and up to 1 hour per day, walk

up to 15 minutes at a time and up to 1 hour per day, and sit unrestricted.




                                                  3
           Case 3:20-cv-01671-JAM Document 1 Filed 11/05/20 Page 4 of 7




         21.    Plaintiff’s counsel responded to the Hartford’s file review by providing Hartford

with letters from Mr. Pribila, the FCE provider, and Dr. Ngo explaining why the file reviewing

physician’s outcome was not in line with the evidence already provided, which included

objective test results.

         22.    Mr. Pribila’s letter explicitly stated that Plaintiff could only manage 3 hours of

sitting tolerance a day based on his objective measures from April 7, 2020.

         23.    Hartford obtained an addendum file review report on August 13, 2020.

         24.    The addendum briefly, and incorrectly, summarized Mr. Pribila’s and Dr. Ngo’s

letters and stated that the additional documentation changed Dr. Kretzmann’s assessment.

         25.    The only change Dr. Kretzmann made to his report was to state that he now

believed that Plaintiff could sit for up to 3 hours at a time and up to 6 hours per day, up from no

restrictions on sitting.

         26.    In response, Plaintiff’s counsel explained to Tammy Kaufman, the Appeals

Specialist, that while Dr. Kretzmann’s addendum appeared to give full credit to the evidence in

the case, his opinion continued to be inapposite against the weight of the evidence.

         27.    Hartford failed to obtain any further explanation from Dr. Kretzmann as to why

his opinion did not align with the valid FCE findings and denied Plaintiff’s appeal four days

later.

         28.    The Plan does not contain an appropriate grant of discretion to the insurer and

therefore de novo review applies.

         29.    Because Hartford failed to comply with its duties under the ERISA regulations,

this claim should be determined under a de novo standard of review.

         30.    Hartford would pay any benefits due out of its own funds.




                                                  4
            Case 3:20-cv-01671-JAM Document 1 Filed 11/05/20 Page 5 of 7




          31.    Hartford owed Plaintiff duties as a fiduciary of the ERISA Plan, including the

duty of loyalty.

          32.    Hartford was under a perpetual conflict of interest because the benefits would

have been paid out of its own funds.

          33.    Hartford allowed its concern over its own funds to influence its decision-making.

          34.    Hartford breached its fiduciary duties to Plaintiff, including the duty of loyalty.

                             FIRST CAUSE OF ACTION
                FOR PLAN BENEFITS PURSUANT TO 29 U.S.C. § 1132(a)(1)(B)

          PLAINTIFF incorporates the allegations contained in the above paragraphs as if fully

stated herein and says further that:

          35.    Under the terms of the Plan and policy, Defendant agreed to provide Plaintiff with

LTD benefits in the event that Plaintiff became disabled as defined by the Plan.

          36.    Plaintiff is disabled and entitled to benefits under the terms of the Plan.

          37.    Defendant failed to provide benefits due under the terms of the Plan, and these

denials of benefits to Plaintiff constitute breaches of the Plan.

          38.    The decisions to deny benefits were wrong under the terms of the Plan.

          39.    The decisions to deny benefits and decision-making processes were arbitrary and

capricious.

          40.    The decisions to deny benefits were influenced by the Defendant’s financial

conflict of interest.

          41.    The decisions to deny benefits were not supported by substantial evidence in the

record.




                                                   5
             Case 3:20-cv-01671-JAM Document 1 Filed 11/05/20 Page 6 of 7




        42.     As a direct and proximate result of the aforementioned conduct of the Defendant

in failing to provide benefits for Plaintiff’s disability, Plaintiff has been damaged in the amount

equal to the amount of benefits to which she would have been entitled to under the Plan.

        43.     As a direct and proximate result of the aforementioned conduct of the Defendant

in failing to provide benefits for Plaintiff’s disability, Plaintiff has suffered, and will continue to

suffer in the future, damages under the Plan, plus interest and other damages, for a total amount

to be determined.

                                      PRAYER FOR RELIEF

WHEREFORE. Plaintiff requests that this Court grant her the following relief in this case:

        On Plaintiff’s First Cause of Action:

        1.      A finding in favor of Plaintiff against the Defendant;

        2.      Damages in the amount equal to the disability income benefits to which she was

entitled through the date of judgment, for unpaid benefits pursuant to 29 U.S.C. § 1132(a)(1)(B);

        3.      Prejudgment and postjudgment interest;

        4.      An Order requiring the Plan or appropriate Plan fiduciaries to pay continuing

benefits in the future so long as Plaintiff remains disabled under the terms of the Plan, as well as

any other collateral benefits to which she might be entitled on the basis of being disabled under

the LTD plan.

        5.      Plaintiff’s reasonable attorney fees and costs; and

        6.      Such other relief as this court deems just and proper.

Dated this 5th day of November, 2020.

                                           Respectfully submitted,

                                           ERIC BUCHANAN & ASSOCIATES, PLLC
                                           ATTORNEYS FOR PLAINTIFF



                                                   6
Case 3:20-cv-01671-JAM Document 1 Filed 11/05/20 Page 7 of 7




                           BY:   /s Hudson T. Ellis
                                 Hudson T. Ellis (Bar No. CT16708)
                                 414 McCallie Avenue
                                 Chattanooga, TN 37402
                                 (423) 634-2506
                                 FAX: (423) 634-2505
                                 ellish@buchanandisability.com




                             7
